Citation Nr: 1404161	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-18 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to July 1969.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a December 2009 RO decision which, in part, granted service connection for PTSD and assigned a 10 percent evaluation; effective from June 26, 2009, the date of receipt of the Veteran's claim.  38 C.F.R. § 3.400(b)(2).  

The Veteran wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in October 2010.  A transcript of this proceeding has been associated with the claims file.

The additional TDIU issue has been raised by evidence of record, but has not been developed for appellate review.  As this issue is inextricably intertwined with the claim for increase, additional development must be undertaken.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim,  a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals that the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  



REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further appellate review.  

The Veteran was most recently afforded a VA psychiatric examination regarding his service-connected PTSD in October 2009.  At that time, the Veteran denied panic attacks, suicidal or homicidal thoughts, and memory impairment.  The Veteran also reported that he worked full-time but that there was a possibility that his employer would be "cutting back" and that he would loose his job.  

A review of the claims file shows that, since the October 2009 VA psychiatric examination, the Veteran's PTSD may have increased in severity.  Specifically, during the October 2010 Travel Board hearing, the Veteran testified that he experienced panic attacks several times a month, suicidal thoughts, memory impairment, and had been unemployed since December 2009.  Given the Veteran's testimony of worsening psychiatric symptoms and his unemployment status at the time of the October 2010 hearing, the Board finds that, on remand, the Veteran should be afforded another VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Also, as above, the Veteran testified that he became unemployed in December 2009.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for the service-connected PTSD.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

Furthermore, the most recent VA medical records in the claims file are dated in April 2010 from the Charleston VA Medical Center.  Thus, as there may be outstanding medical records in this case, such should be obtained for consideration in the Veteran's appeal on remand.

Accordingly, the case is REMANDED for the following action:  

1.  The RO/AMC should request the Veteran's assistance in identifying all medical care providers who have treated him for his PTSD and provide the necessary release forms required to obtain copies of any outstanding records of pertinent treatment.  The RO should also provide the Veteran and his representative appropriate notice with respect to the TDIU issue.   

Thereafter, reasonable attempts should be made to obtain pertinent records for the claims file.  The RO/AMC should also document any attempts to procure records, and if unable to obtain them inform the Veteran and his representative.

2.  The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from the Charleston VA Medical Center dated since April 2010.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  The Veteran should be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be conducted.  The examiner provide a response to the following:  

a)  Provide a detailed description of the Veteran's psychiatric symptomatology and an opinion concerning the degree of social and industrial impairment resulting from his PTSD.  

b)  The examiner is specifically requested to include an Axis V assessment in the diagnostic formulation (GAF Scale) pertaining to the symptomatology associated with the Veteran's PTSD, and an explanation of what the assigned score represents.  

c)  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disability, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful employment.  

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical principles involved.  If a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

